Order entered May 7, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01095-CV

                                JANOS FARKAS, Appellant

                                             V.

      AURORA LOAN SERVICES, LLC AURORA BANK FSB, ET AL, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-02053-G

                                         ORDER
       Before the Court is appellant’s May 3, 2013 second motion for extension of time to file

appellant’s reply brief. Appellant’s motion is GRANTED. Appellant’s reply brief received by

the Court on May 3, 2013 is ORDERED filed as of the date of this order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE